United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
PRISON SYSTEMS, Sheridan, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1003
Issued: April 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 2, 2007 appellant filed a timely appeal from a December 5, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs which denied his reconsideration
request. Because more than one year elapsed between the most recent merit decision of the
Office, dated September 2, 2005, and the filing of this appeal, the Board does not have
jurisdiction over the merits of the appeal pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
The Office accepted appellant’s occupational disease claim, filed August 2, 1998, for an
exacerbation of a depressive disorder. It accepted that his employment required that he perform
excessive shift work, that he committed an error when handling an inmate in May 1997 and that
there was administrative error shown in a telephone call late at night to his home. Appellant was

found totally disabled for work and was placed on the periodic rolls in receipt of compensation
for wage loss.
On November 8, 2002 the Office referred appellant for an updated evaluation to
Dr. Roger E. Jacobson, a Board-certified psychiatrist. In a December 12, 2002 report,
Dr. Jacobson provided an extensive review of the medical records and appellant’s history of
injury and treatment. He listed findings on diagnostic and mental status examination, noting that
appellant’s thoughts were logical and goal directed with no evidence of thought disorder,
delusions or hallucinations. Appellant’s mood was described as dysphoric throughout the
interview, with affect full and appropriate to content. There was no evidence of cognitive deficit
or impairment. Dr. Jacobson advised that appellant’s insight was impaired by a poor self-image,
low self-esteem and a pattern of denying responsibility for most of the major experiences of his
life. He diagnosed panic disorder with agoraphobia, nicotine dependence and dependent
personality disorder. Dr. Jacobson noted that appellant described episodes of panic when he
found himself in crowds or in traffic. However, the severity of the episodes was difficult to
quantify as appellant would dramatically embellish his symptoms. Dr. Jacobson noted that
appellant had a history of a dependent personality disorder which predated his employment with
the federal prison system and was characterized by the absence of availability of his father. At
the end of adolescence, appellant had no well-formulated career goals and followed his
grandfather’s career in corrections. However, he was unable to take initiative and ultimately
became unable to work cooperatively with other people, “developing a sense of hostile
entitlement that he himself is unable to fully explain.” Dr. Jacobson noted that appellant’s
condition preexisted the accepted employment factors and that he was taking medication for
anxiety and depression as early as 1990. He found that appellant’s dependent personality
disorder was not related to the accepted factors of employment, noting that he continued to
experience difficulties even after stopping work. Dr. Jacobson advised that appellant would not
return to baseline without psychotherapy. While appellant could not return to work as a
corrections officer, he was able to work at other well-structured employment in a nonsupervisory
capacity. On February 7, 2003 Dr. Jacobson provided a supplemental report reiterating that the
three accepted employment factors did not contribute in any way to appellant’s panic or
personality disorders.
On March 26, 2003 the Office proposed to terminate appellant’s compensation benefits.
Appellant, through counsel, objected and submitted medical reports from Dr. James B. Powell, a
clinical psychologist. Dr. Powell evaluated appellant on April 18 and 21, 2003, noting the
factors accepted as compensable by the Office. He provided an extensive review of appellant’s
history of injury and medical treatment and listed findings on mental status examination and
psychological testing. Dr. Powell diagnosed panic disorder with agoraphobia and depressive
disorder. He noted that Dr. Jacobson similarly supported the diagnostic criteria for a panic
disorder and that appellant’s removal from the correctional facility took away one source of
anxiety. Dr. Powell agreed that appellant had been troubled by long-standing symptoms of
depression and anxiety prior to the compensable factors and they did not directly cause or act as
a precipitant of his condition. However, Dr. Powell noted that the accepted work events resulted
in a significant aggravation and acceleration of appellant’s panic disorder and causing a
progressive psychological deterioration which rendered him disabled. He agreed with
Dr. Jacobson that appellant was unable to return to work within a correctional facility in a
supervisory capacity.
2

The Office found a conflict in medical opinion arose between Dr. Jacobson and
Dr. Powell. To resolve the conflict, appellant was referred to Dr. S. David Glass, a Boardcertified psychiatrist, selected as the impartial medical specialist. Appellant underwent
additional psychological testing prior to examination. In a July 14, 2003 report, Dr. Glass
provided a review of appellant’s history of injury and psychological treatment. On mental status
examination, he noted that appellant was cooperative but with an intensity and wordiness in
attempting to explain himself. His speech and thought was described as clear, coherent and
generally goal-directed but overly circumstantial. There was no evidence of personality
deterioration, disorientation or psychotic thinking patterns. Dr. Glass reviewed the findings of
the various examining physicians and noted that testing reflected a long-standing neurotic
symptomatology, ongoing distress and hysterical and obsessive-compulsive personality traits.
He diagnosed possible anxiolytic dependence to the tranquilizing medications prescribed to treat
appellant, in view of his long-standing use of these agents, his inability to discontinue their use
and their interference in his life. Dr. Glass also diagnosed personality disorder not otherwise
specified, noting that panic disorder without agoraphobia could be ruled out, as appellant noted
panic episodes in the past and his long-standing use of tranquilizers impacted this diagnosis. He
observed that appellant had few to no demands placed on him by his family and that he managed
his household and affairs. Based on his review of the medical records and the nature of
obsessive-compulsive personality traits and the chronic use of medication, Dr. Glass found that
appellant’s accepted work factors did not cause or aggravate his psychiatric disorder. He
reviewed appellant’s history of psychiatric treatment and medications, addressing incidents from
his family life precipitating relapses in obsessive-compulsive symptoms. Appellant exhibited a
long-standing involvement with psychological issues with an unwillingness to try psychotherapy
intervention, preferring to have his prescriptions refilled. Dr. Glass advised that appellant would
be well served to taper and discontinue these agents, as the chronic use was contraindicated in
personality disorder diagnoses. He opined that appellant’s illness was not caused or worsened by
his employment and found that appellant was at his baseline condition, not involved with
counseling or treatment other than having his prescriptions renewed. Dr. Glass found that
appellant was capable of pursuing work and could return to work in corrections, with
accommodation given to tapering his medication.
On October 28, 2003 the Office proposed to terminate appellant’s compensation benefits
based on the impartial psychiatric evaluation. Appellant, through counsel, objected to the
proposal, contending that Dr. Powell represented the weight of medical opinion.
By decision dated January 7, 2004, the Office terminated appellant’s compensation
benefits effective January 10, 2004.
Appellant requested a hearing which was held on October 28, 2004. In a September 2,
2005 decision, an Office hearing representative affirmed the termination of appellant’s
compensation benefits, based on the report of Dr. Glass.
On September 1, 2006 appellant requested reconsideration. He submitted a July 27, 2006
report from Dr. Powell, who provided a review of appellant’s medical history and treatment and
administered a new psychological test. Dr. Powell also reviewed the report of Dr. Glass, noting
partial agreement with his conclusions and discussion. He stated that there appeared to be a
more significant occurrence of obsessive-compulsive type features and agreed that Xanax was

3

not usually indicated for long-term use. However, Dr. Powell found that appellant remained
disabled due to the compensable factors aggravating his long-standing personality disorder.
By decision dated December 5, 2006, the Office denied appellant’s request for
reconsideration, finding that the report of Dr. Powell was duplicative of his prior opinion and
was insufficient to warrant further merit review.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act vests the Office with
discretionary authority to determine whether it will review an award for against compensation,
either under its own authority or on the application of a claimant.1 Section 10.608(a) of the
Office’s implementing federal regulations provides that timely requests for reconsideration may
be granted if the Office determines that the employee has presented evidence or argument that
meets at least one of the standards described in section 10.606(b)(2).2 This section provides that
the application for reconsideration must be submitted in writing and set forth arguments and
contain evidence that either: (i) shows that the Office erroneously applied or interpreted a
specific point of law; or (ii) advances a relevant legal argument not previously considered by the
Office; or (iii) constitutes relevant and pertinent new evidence not previously considered by the
Office.3 Section 10.608(b) provides that, when a request for reconsideration is timely but fails to
meet at least one of these requirements, the Office will deny the application for reconsideration
without reopening the case for a review on the merits.4
The Board has held that the requirement for reopening a claim for merit review does not
include the requirement that a claimant submit all evidence which may be necessary to discharge
his or her burden of proof. The requirements pertaining to the submission of evidence in support
of reconsideration only specify that the evidence be relevant and pertinent not previously
considered by the Office.5 If the Office should determine that the new evidence submitted lacks
substantive probative value, it may deny modification of the prior decision, but only after a
review of the case on the merits.6
ANALYSIS
With his request for reconsideration, appellant submitted the July 27, 2006 report of
Dr. Powell. The Office found that Dr. Powell merely reiterated his prior findings and

1

5 U.S.C. § 8128(a). See Freddie Mosley, 54 ECAB 255 (2002).

2

20 C.F.R. § 10.608(a).

3

20 C.F.R. § 10.606(b).

4

20 C.F.R. § 10.608(b).

5

See Donald T. Pippin, 54 ECAB 631 (2003); Mark H. Dever, 53 ECAB 710 (2002).

6

See Dennis J. Lasanen, 41 ECAB 933 (1990).

4

conclusions and that the new evidence was duplicative of his April 2003 report.7 However, the
Board finds that this is not an accurate depiction of Dr. Powell’s most recent report. The 2006
report of Dr. Powell provides a 17-page review of appellant’s emotional condition which is
based on new psychological testing obtained and contains a critique of the report of Dr. Glass.
The 2006 report provides extensive discussion of the findings of the impartial specialist.
Dr. Powell addressed his agreement with Dr. Glass and makes distinctions from the conclusions
reached by the impartial medical specialist. He noted that a new Minnesota Multiphasic
Personality Inventory was administered, which he stated was reliable and which he cited
supported his opinion. These factors distinguish his 2006 report from the previous report of
record. While the opinion expressed by Dr. Powell might not be sufficient to overcome that of
Dr. Glass, the Office should have reopened the case for further merit review and asked the
impartial specialist to review and comment on the report of Dr. Powell.
CONCLUSION
The Board finds that appellant has submitted sufficient evidence to require the Office to
reopen the case for merit review. The case shall be remanded to the Office to issue a decision on
the merits of the case.
ORDER
IT IS HEREBY ORDERED THAT the December 5, 2006 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded for further action in
conformance with this decision of the Board.
Issued: April 25, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
7

A medical report submitted by a physician on one side of a conflict resolved by an impartial specialist, is
generally insufficient to overcome the special weight accorded the impartial referee or to create a new conflict. See
Richard O’Brien, 53 ECAB 234 (2001).

5

